Citation Nr: 1201064	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-45 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in VHA - CO


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses in the amount of $7,135.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from August 1978 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Borland Groover Clinic.  This decision authorized the reimbursement of medical expenses from January 22, 2009 through January 23, 2009, but denied reimbursement of unauthorized medical expenses incurred after January 23, 2009, through January 26, 2009.  

The Veteran provided testimony before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in April 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  Medical care was provided to the Veteran at the Halifax Medical Center in Daytona Beach, Florida from January 22, 2011 through January 26, 2009.  

2.  Additional costs were incurred for $456.00 to the Borland Groover Clinic and for $296.00 to the Radiology Association of Daytona.  

3.  VA payment or reimbursement of the costs of the private medical care provided to the Veteran was not authorized prior to the Veteran undergoing treatment.

4.  The Veteran was instructed by VA to go to the nearest emergency room, as a VA facility was not feasibly or reasonably available to provide the Veteran's necessary medical care.  

5.  The Veteran's initial and continuing treatment was for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health.  
CONCLUSION OF LAW

The criteria for entitlement to reimbursement for the reasonable value of emergency treatment received from January 23, 2009 through January 26, 2009 at the Halifax Health Center, as well as costs of $456.00 from the Borland Groover Clinic and of $296.00 from the Radiology Association of Daytona, have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-08 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, U.S.C., Chapter 51.  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. §17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights and tot furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

On January 22, 2009, the Veteran called the VA Medical Center in North Florida, complaining of extreme and severe abdominal pain.  A VA telephone encounter note reflects that the Veteran was instructed to go to the nearest emergency room.  The Veteran testified during his April 2011 hearing that the nearest VA facility with emergency treatment was approximately 90 miles away.  

On January 22, 2009, the Veteran was admitted in the emergency room of Halifax Health - a private hospital.  The Veteran was suffering from abdominal pain and his symptoms were suggestive of a small bowel obstruction.  It was recommended that he be admitted to the hospital at this time.  A computed tomography (CT) scan was performed upon admission, suggesting a possible bowel obstruction.  According to a January 23, 2009 consultation report, an X-ray taken earlier in the day continued to reveal a partial small bowel obstruction or illeus.  It was noted that the Veteran was to be kept on intravenous (IV) hydration, nasal gastric suction, antibiotics and analgesics.  Additional studies were also ordered, including another CT scan.  A progress record from this date indicates that the etiology of the Veteran's condition was still unclear.  This scan was performed on January 24, 2009 and revealed persistent mild small bowel dilation as well as wall thickening involving several loops of small intestine.  This was believed to be suggestive of probable enteritis.  Clinical correlation was recommended, and a January 25, 2009 consultation report indicates that the Veteran was suffering from acute enteritis that could be infectious.  His nasogastric tube was discontinued at this point in time and he was discharged the following day.  

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility on January 22, 2009.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).  

Pursuant to 38 U.S.C.A. § 1703(a), "[w]hen [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized, may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52.  

The admission of a service member to a non-VA hospital at the expense of VA must be authorized in advance. 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95 at 9 (Mar. 31, 1995) (stressing that authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

In the present case, there is no evidence that the Veteran sought and obtained proper authorization for VA payment of the private medical expenses he incurred while at Halifax Health from January 22, 2009 through January 26, 2009.  The Board recognizes that the Veteran was instructed to go to his nearest emergency room by VA on January 22, 2009.  However, this fact alone is not authorization for VA payment of private medical expenses.  Therefore, payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-02 (2011).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  To be eligible for reimbursement under this authority the appellant has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that a service member was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the service member could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the service member becomes stabilized); 

(e) At the time the emergency treatment was furnished, the service member was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24 month period preceding the furnishing of such emergency treatment; 

(f) The service member is financially liable to the provider of emergency treatment for the treatment; 

(g) The service member has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the service member has coverage under a health-plan contract but payment is barred because of a failure by the service member or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the service member or provider against a third party for payment of such treatment; and the service member has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the service member's liability to the provider; and

(i) The service member is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of service member's, primarily those who receive emergency treatment for a service-connected disability).  

      38 C.F.R. § 17.1002 (2011).  

The Board notes that 38 U.S.C.A. § 1725 was amended in October 2008.  In particular, subsection (a)(1) was amended by striking "may reimburse" and inserting "shall reimburse."  Also, in subsection (f)(1), relating to definitions, the existing subparagraph (c) was struck and a new subparagraph (c) was inserted to read as follows: 

The term emergency treatment means medical care or services furnished, in the judgment of the Secretary - (C) until - (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if - (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  

Pub. L. No. 110-387, § 402, 122 Stat 4110, 4123 (2008).  The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  

The evidence of record reflects that the Veteran sought treatment in an emergency facility on January 22, 2009, and as such, criterion (a) is met.  The Veteran has also testified that the nearest VA Medical Facility was approximately 90 miles from his home.  Upon contacting VA, he was instructed to go to the nearest emergency room.  As such, criterion (c) has also been met.  The evidence also reflects that the Veteran was treated by VA within the 24 months prior to receiving emergency treatment and that he is financially liable to Halifax Health, the Borland Groover Clinic, and the Radiology Association of Daytona, satisfying criteria (e) and (f).  Finally, there is no evidence that the Veteran has coverage under a health-plan contract for payment or reimbursement, that his condition was work-related or caused by an accident, or that he was eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  As such, criteria (g) through (i) have also been satisfied.  

Since the above criteria have been met, the issue turns on criteria (b) and (d) in this case - namely, whether the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health, and, whether any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the service member could not have been safely transferred to a VA or other Federal facility.  Id.  

The evidence outlined above suggests that the Veteran sought treatment for a medical emergency of such nature that delay would have been hazardous to life or health.  The Veteran was noted to have severe abdominal pain and he was instructed by VA to seek treatment at the nearest emergency room immediately.  Therefore, it is reasonable for the Veteran to have believed that a delay in treatment may have been hazardous to his health.  This fact is not in dispute, however, as payment for expenses incurred from January 22, 2009, through January 23, 2009, has already been authorized.  

The remaining question is whether the remainder of the Veteran's private treatment was warranted before the Veteran was referred to a VA facility.  The evidence notes on numerous occasions that the etiology of the Veteran's abdominal pain was unknown.  Halifax Health ordered repeated tests, fearing that the Veteran indeed suffered from a bowel obstruction.  The fact that the cause of the Veteran's disorder was unknown tends to suggest that it was necessary for him to receive treatment at the current facility prior to transfer to avoid any undue harm or risk to the Veteran.  Once it was determined that the Veteran's condition was due to infectious enteritis, his nasogastric tube was removed and he was discharged the following morning.  Therefore, it appears that transfer of the Veteran and delay in treatment may have indeed been hazardous to the life or health of the Veteran, as the actual cause of his underlying pain and symptomatology was unknown.  Once the cause was discovered, the Veteran was quickly treated and released.  

Therefore, the criteria for entitlement to reimbursement for the reasonable value of treatment received at Halifax Health from January 22, 2009, through January 26, 2009, $456.00 worth of treatment received from the Borland Groover Clinic and $296.00 worth of treatment received from the Radiology Association of Daytona have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-08 (2011).  Accordingly, the benefit sought on appeal is granted.  


ORDER

Reimbursement or payment for the cost of private medical services provided to the appellant at the Halifax Health from January 22, 2009, through January 26, 2009, $456.00 worth of treatment from the Borland Groover Clinic and $296.00 from the Radiology Association of Daytona is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


